 

[logo1.jpg]

 

31 de Julio del 2014

 

Feadar S.A

Ruta 22 y Luis Toschi

(8324) Cipolletti

Rio Negro

Argentina

 

Ref.: Orden de Compra NY-00001_14

 

De nuestra consideratión:

 

Me dirijo a ustedes en mi carácter de representante legal de VIKING ROCK AS, una
sociedad registrada bajo las leyes de Noruega (“Viking”), y que se encuentra en
proceso de registro como Sucursal Argentina ante el Registro Público de Comercio
de la Ciudad Autónoma de Buenos Aires, Inspección General de Justica, con
domicilio en Uruguay 1134, 1° Piso.

 

Por media de la presente, solicitamos a Uds. comprar los productos que se
detallan en el Anexo I, de acuerdo a los términos y condiciones que se detallan
en el Anexo II, ambos adjuntos a la presente.

 

De ser aceptada esta orden de compra por ustedes en las condiciones y con el
alcance mencionado antefiormente, reflejará el entendimiento entre Viking y
ustedes.

 

Atentamente,

 

  VIKING ROCK AS, Sucursal Argentina       /s/ Ernesto Sotomayor   Ernesto
Sotomayor

 

Brendehaugen 20, 6065 Ulsteinvik 1816 Ulstein, Norway

 

 

 

 

 [logo1.jpg]

 

Anexo I

 

Orden de Compra NY-00001_14

 

Productos

 

Cantidad   Descripción   Precio   Total               2   CHASIS CON CABINA
MARCA SCANIA, MODEL° P410 CB6X4, 0 KM, AÑO 2014, CABINA CP19, CON UN DORMITORIO,
CON MOTOR DIESEL SEIS CILINDROS, TURBO INTERCOOLER DE 410 CV, 1NYECCIÓN
ELECTRÓNICA, NIVEL DE EMISION EURO 3, DOBLE DIFERENCIAL CON TUBOS REDUCTORES,
CAPACIDAD DE TRACCION DE HASTA 150 TN, TRABA EN DIFERENCIALES, SUSPENSION
DELANTERA PARA 9000 KGS CON ELASTICOS TRAPEZOIDALES Y AMORTIGUADORES DE DOBLE
EFECTO, SUSPENSION TRASERA A ELAST1COS TRAPEZOIDALES PARA 32000KGS, DISTANCIA
ENTRE EJES 4900 MM, CAJA DE CAMBIOS GRS905 DE 14 MARCHAS HACIA ADELANTE (12 DE
CARRETERA Y 2 SUPERLENTAS)Y 2 MARCHA ATRÁS, FRENOS TOTALMENTE NEUMATICOS CON 4
CIRCUITOS INDEPENDIENTES, REFRIGERADOR DE ACEITE DE CAJA DE CAM BIOS, CHASIS CON
BASTIDORES DOBLES, LIMPIAFAROS DELANTERO, TAPIZADOS EN VINILO, C1ERRE
CENTRALIZADO, FRENTE OFF ROAD, DOS TANQUE DE COMBUSTIBLE DE ALUMINIO LADO
DERECHO 300 LADO IZQUIERDO 150LTRS, CALENTADOR DE COMBUSTIBLE, TOMA DE FUERZA,
TACOGRAFO PARA 7 DIAS, LEVANTAVIDRIOS ELECTRICOS AMBAS PUERTAS, RADIO AM/FM C/CD
MP3 CON COMAN DOS EN VOLANTE, CONTROL DE VELOCIDAD CRUCERO EN VOLANTE, AIRE
ACONDICIONADO, ASIENTO DEL CONDUCTOR CON SUSPENSION NEUMATICA, ALARMA DE MARCHA
ATRÁS, CORTE GENERAL DE CORRIENTE, CONECTORES Y DEMAS EQUIPAMIENTO DE FABRICA.  
USD 165.450,00 C/U   USD 330.900,00

 

 

 

 

[logo1.jpg]

 

Cantidad   Descripción   Precio   Total               13   CHASIS CON CABINA
FRONTAL BAJA, CP19 CON DORMITORIO, MARCA SCAN IA, COLOR BLANCO, MODELO P410 CA
6X4, OKM, CON MOTOR DIESEL SEIS CILINDROS, TURBO INTERCOOLER DE 410 CV DIN,
INYECCION ELECTRÓNICA CON INYECTOR BOMBA, NIVEL DE EMISION EURO 3, DOBLE
DIFERENCIAL, CON CUBOS REDUCTORES, CAPACIDAD DE TRACCION DE HASTA 150 TN, TRABA
DE DIFERENCIALES, SUSPENSION DELANTERA PARA 9000 KGS CON ELASTICOS TRAPEZOIDALES
Y AMORTIGUADORES DE DOBLE EFECTO, SUSPENSION TRASERA A ELASTICOS TRAPEZOIDALES
PARA 32000 KGS., DISTANCIA ENTRE EJES 3100 MM, CAJA DE CAMBIOS GRS900 DE 14
MARCHAS HADA ADELANTE (12 DE CARRETERA Y 2 SUPERLENTAS) Y 2 MARCHA ATRÁS,
FREANOS TOTALmENTE NEUMATICOS CON 4 CIRCUITOS INDEPENDIENTES, REFRIGERADOR DE
ACEITE DE CAJA DE CAM BIOS, CHASIS CON BASTIDORES DOBLES, DOS TANQUES DE
COMBUSTIBLE DE 300 LTS, TACOGRAFO PARA 7 DIAS, LEVANTAVIDRIOS ELECTRICOS AMBAS
PUERATS, CORTINAS DE PARABRISAS Y PUERTAS, RADIO AM/FM C/CD MP3 CON COMANDO EN
EL VOLANTE, CONTROL DE VELOCIDAD CRUCERO EN VOLANTE, AIRE ACONDICIONADO, ASIENTO
DEL CONDUCTOR CON SUSPENSION NUEUMATICA, CORTE GENERAL DE CORRIENTE, PARAGOLPES
DELANTERO DE ACERO, PARRILLA OFF ROAD Y GUARDABARROS TRASERO, PLATO DE ENGANCHE
PARA PERNO DE 2”, CONECTORES Y DEMAS EQUIPAMIENTO ORIGINAL DE FABRICA   USD
159.986,00 C/U   USD 2.079.818,00               15   TOMA DE FUERZA EG66F   USD
982,00 C/U   USD 14.730,00               15   SUSPENSION NEUMATICA TRASERA   USD
2.550,00 C/U   USD 38.250,00

 



 

 

 

[logo1.jpg]

 

Cantidad   Descripción   Precio   Total               13   POR LA PROVISION Y
MONTAJE DE 1 ESTRUCTURA ANTIVUELCO EN CAÑO ESTRUCTURAL DE 114 DE DIAMETRO X
4.75MM DE ESPESOR, SOLDADO A UNA PLATINA ABULONADA DE CHAPA DE 5/16” DE ESPESOR,
UNA PLATAFORMA ANTIDESLIZANTE CON BASTIDOR DE CAÑO ESTRUCTURAL 40X40X2 Y
DESPLEGADO DE 9.5 KG/MT2 Y PORTA AUXILIO CON BULON Y MARIPOSA   USD 3.320,00 C/U
  USD 43.160,00               1   CHASIS CON CABINA FRONTAL BAJA, CP19 CON
DORMITORIO, MARCA SCANIA, COLOR BLANCO, MODELO P410 CA 8X4, OKM, CON MOTOR
DIESEL SETS CILINDROS, TURBO INTERCOOLER DE 410 CV, INYECCION ELECTRÓNICA.
CONTROL CRUISE, COMPRENSOR DE 2 CILINDROS, GESTION ELECTRONICA DE COMBUSTIBLE
EMISIONES EURO III, FRENO DE MOTOR CONVENCIONAL, ALTERNADOR 28V / 90-100 AMP,
ESCAPE Y SILENCIADOR VERTICAL DE ACERO INOXIDABLE, BATERIA LIBRE DE
MANTENIMIENTO, CORTACORRIENTE LADO CONDUCTOR, TOMA DE AIRE ALTA, PARAGOLPES DE
ACERO, GUARDABARROS DELANTEROS Y TRASEROS, DISTANCIA ENTRE EJES 5900, CAPACIDAD
EJE DELANTERO 7-7.5 TON, SUSPENSION A BALLESTAS PARABOLICAS CON AMORTIGUACION,
FRENOS DE TAMBOR CON COMPENSADOR DE DESGASTE AUTOMATICO, DIRECCION HIDRAULICA
ABS, CAPACIDAD DE EJE TRASERO 21 TON, SUSPENSION NEUMATICA, DOOBLE DIFERENCIAL
CON BLOC:WE° PARCIAL Y TOTAL Y CUBOS REDUCTORES, RELACION DE DIFERENCIAL 3.67,
CONTROL DE TRACCION, CAJA DE CAMBIO DE 12 MARCHAS HACIA ADELANTE, CON
OPTICRUISE, TOMA DE FUERZA EG661F, SECADOR DE AIRE, TANQUES CON VALVULA DE
PURGUE, KIT DE CONEXIÓN A TRAILER DE 8 MTS, RODADO TOTAL RADIALES 295/80/22.5,
LLANTAS DE ACERO DE 9.00X22.5”. TANQUE DE COMBUSTIBLE LADO IZQUIERDO 330C Y LADO
DERECHO 440C, ESPEJO CONVEXO CIRCULAR PUERTA DERECHA, AIRBAG CONDUCTOR CON
CINTURONES INERCIALES, AIRE ACONDICIONADO Y CALEFACCION, REDIO CD/MP3 CON
COMANDO SATELITAL EN VOLANTE, VISERA PARASOL, ALARMA DE RETROCESO, SALIDA 12V,
KIT BALIZAS TRIANGULARES Y GATO, BOCINA DE AIRE, FAROS ANTINIEBLA Y LARGO
ALCANCE CON PROTECTOR, COMPUTADORA DE A BORDO, COLOR CABINA BLANCO Y
ESPECIFICACIONES TECNICAS SEGÚN SOLICITUD.   USD 201.482,00   USD 201.482,00    
          1   COLOCACION COMPLETA DE EJE DE SUSPENSION NEUMATICA CON LLANTAS Y
CUBIERTAS MARCA BOERO, COLOCADO ENTRE EJES   USD 13.750,00   USD 13.750,00      
        TOTAL           USD 2.722.090,00

 

*          *         *

 

 

 

 

[logo1.jpg]

 

Anexa II

 

Términos v Condiciones

 

Orden de Compra NY-00001_14

 

  ● Dentro de los 20 días de la presente Orden de Compra Viking Rock AS abonará
la suma de USD160.000,00 (USD10.000,00 por unidad) en pesos a la cotización en
el Mercado Libre de Cambios del Banco de la Nación Argentina para el Tipo
Vendedor al cierre del día anterior al de pago.         ● Los camiones serán
entregados dentro de los 60 días de la fecha de la presente Orden de Compra en
Neuquén.         ● Los Valores indicados en el Anexo 1 no incluyen el IVA de
10.5%,         ● El saldo será pagado contra entrega de los camiones.

 

Nota: Feadar S.A. y Viking Rock. AS trabajarán en conjunto hasta el momenta de
la entrega para intentar obtener una financiación a 12 meses con un 50% de pago
al contado.

 

*          *          *

 

 

 

 